Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 Collection Period Mar-09 30/360 Days 30 Distribution Date 15-Apr-09 Actual/360 Days 30 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 628,278,834.97 577,914,960.48 559,230,842.88 0.890100 Total Securities 628,278,834.97 577,914,960.48 559,230,842.88 0.890100 Class A-1 Notes 3.03725 % 124,000,000.00 73,636,125.51 54,952,007.91 0.443161 Class A-2 Notes 4.05625 % 185,000,000.00 185,000,000.00 185,000,000.00 1.000000 Class A-3a Notes 5.93000 % 77,000,000.00 77,000,000.00 77,000,000.00 1.000000 Class A-3b Notes 4.55625 % 80,000,000.00 80,000,000.00 80,000,000.00 1.000000 Class A-4 Notes 6.65000 % 134,000,000.00 134,000,000.00 134,000,000.00 1.000000 Certificates 0.00000 % 28,278,834.97 28,278,834.97 28,278,834.97 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 18,684,117.60 186,376.10 150.6783677 1.5030331 Class A-2 Notes 0.00 625,338.54 - 3.3802083 Class A-3a Notes 0.00 380,508.33 - 4.9416666 Class A-3b Notes 0.00 303,750.00 - 3.7968750 Class A-4 Notes 0.00 742,583.33 - 5.5416666 Certificates 0.00 0.00 - - Total Securities 18,684,117.60 2,238,556.30 I. COLLECTIONS Interest: Interest Collections 2,291,435.85 Repurchased Loan Proceeds Related to Interest 2,626.58 Total Interest Collections 2,294,062.43 Principal: Principal Collections 18,222,757.50 Repurchased Loan Proceeds Related to Principal 461,360.10 Total Principal Collections 18,684,117.60 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 17,981.48 Release from the Yield Supplement Account 1,844,401.61 Servicer Advances 0.00 Interest Rate Swap Receipts 0.00 Total Collections 22,840,563.12 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 32,348 577,914,960.48 Total Principal Collections 18,684,117.60 Principal Amount of Gross Losses 0.00 32,001 559,230,842.88 III. DISTRIBUTIONS Total Collections 22,840,563.12 Reserve Account Draw 0.00 Total Available for Distribution 22,840,563.12 1. Interest Rate Swap Payments 347,015.63 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 2. Reimbursement of Advance 0.00 3. Servicing Fee: Servicing Fee Due 481,595.80 Servicing Fee Paid 481,595.80 Servicing Fee Shortfall 0.00 4. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 186,376.10 Class A-1 Notes Monthly Interest Paid 186,376.10 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 625,338.54 Class A-2 Notes Monthly Interest Paid 625,338.54 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Distributable Amount 380,508.33 Class A-3a Notes Monthly Interest Paid 380,508.33 Change in Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Distributable Amount 303,750.00 Class A-3b Notes Monthly Interest Paid 303,750.00 Change in Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 742,583.33 Class A-4 Notes Monthly Interest Paid 742,583.33 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 2,238,556.30 Total Note Monthly Interest Paid 2,238,556.30 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 19,773,395.39 5. Total Monthly Principal Paid on the Notes 18,684,117.60 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 18,684,117.60 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 6. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,089,277.79 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 1,089,277.79 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 36,210,689.17 Release to Collection Account 1,844,401.61 Ending Yield Supplement Account Balance 34,366,287.56 V. RESERVE ACCOUNT Initial Reserve Account Amount 1,570,697.09 Required Reserve Account Amount 1,570,697.09 Beginning Reserve Account Balance 1,570,697.09 Ending Reserve Account Balance 1,570,697.09 Required Reserve Account Amount for Next Period 1,570,697.09 VI. POOL STATISTICS Weighted Average Coupon 4.76 % Weighted Average Remaining Maturity 47.10 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 577,914,960.48 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 2,442,215.40 120 61-90 Days Delinquent 667,591.71 32 91-120 Days Delinquent 103,448.04 7 Total Delinquent Receivables: 3,213,255.15 159 60+ Days Delinquencies as Percentage of Receivables 0.14 % 0.12 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.06 % Delinquency Ratio for Current Collection Period 0.12 % Average Delinquency Ratio 0.06 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. No 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
